IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 576 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
ERIC COOPER,                                 :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.